Citation Nr: 0923741	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 rating decision in which the RO, inter 
alia, denied service connection for arthritis, for PTSD, for 
bilateral hearing loss, and for tinnitus.  The Veteran filed 
a notice of disagreement (NOD) later that month, and the RO 
issued a statement of the case (SOC) in December 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2007.

With regard to the Veteran's claim for service connection for 
PTSD, the Board is cognizant of the recent decision of the 
U.S. Court of Appeals for Veterans Claims, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record (in that case, diagnoses 
of anxiety disorder and schizoid disorder).  In light of 
Clemons, and based on the medical evidence of record, the 
Board has recharacterized the Veteran's claim as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Arthritis was not shown in service or within one year 
from discharge, and there is no competent evidence or opinion 
establishing a medical nexus between the later diagnosed 
degenerative disc disease (DDD) of the spine and 
osteoarthritis of the right knee, and service.

3.  Competent and persuasive evidence establishes that the 
Veteran has major depression rather than PTSD; major 
depression was not shown in service and there is no competent 
evidence or opinion establishing a medical nexus between this 
later diagnosed disability and service.  

4.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and the 
competent medical opinions on the question of whether the 
Veteran's current bilateral hearing loss is etiologically 
related to in-service noise exposure are in relative 
equipoise.

4.  Tinnitus was not shown in service and the most 
persuasive, competent medical opinion of record does not 
establish a medical nexus between this later diagnosed 
disability and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis are not 
met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R.§§ 3.102, 3.159, 3.303 (2008).

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.385 (2008).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to service connection for bilateral hearing loss, 
given the favorable disposition of the claim, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

With regard to the remaining claims for service connection, 
the RO sent the appellant pre-rating letters dated in 
September 2005 and March 2006.  The September 2005 letter 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
March 2006 letter provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
April 2006 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the September 
2005 and March 2006 letters.  The RO also provided VCAA 
notice in a December 2008 post-rating letter, but the Veteran 
did not respond to that letter or otherwise indicate he has 
additional evidence to submit or that needs to be obtained. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); private medical 
records from PacifiCare, Ross Hearing Aids, and Audiological 
Associates; VA treatment records dated through August 2008; 
and the report of an April 2008 VA audiology examination.  
Also of record and considered in connection with the appeal 
are the Veteran's military personnel records, information 
concerning the U.S.S. Hornet that was provided by the 
Veteran, various written statements provided by the Veteran, 
a friend, and by his representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record is required.  In this regard, the Board 
notes that the Veteran asserts that portions of his STRs are 
missing.  His STRs include his enlistment and discharge 
medical examinations, immunization record, and dental 
examinations.  The Veteran claims that he was treated in sick 
bay on many occasions (for seasickness and other ailments) 
but that these records are absent from his file.  The Veteran 
contacted the National Personnel Records Center (NPRC), but 
was informed that all his medical records had been mailed to 
VA.  The Veteran does not contend that he was treated for 
arthritis, a psychiatric disorder, hearing loss, or tinnitus 
during service and the discharge examination is unremarkable 
for any of these disabilities.  Hence, the Board finds that 
no further RO action is required to obtain alternate sources 
of STRs.  

The Board also acknowledges the Veteran's January 2007 
request for a VA psychiatric examination to provide a medical 
opinion as to the etiology of his claimed PTSD.  As will be 
discussed in greater detail below, the claim is being denied 
in the absence of any medical indication that the Veteran has 
or ever has had PTSD, and any medical suggestion that the 
major depression diagnosed many years after service is in any 
way medically related to service.  As the current record does 
not reflect even a prima facie claim for service connection, 
there is no requirement for VA to arrange for a medical 
examination and/or to obtain a medical opinion in connection 
with this claim.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  In 
July 2008, the Veteran also requested another VA examination 
for bilateral hearing loss to resolve several specific 
questions that he had.  In light of the favorable decision 
with regard to service connection for this disability, a 
remand for another VA examination is unnecessary.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).


A.  Arthritis

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Here, the Veteran's STRs are unremarkable for any complaint, 
treatment, or diagnoses of arthritis.  The April 1970 report 
of his discharge examination reflects no abnormalities.  

In the Veteran's June 2005 claim, he did not specify any 
specific joints affected by arthritis.  In his April 2006 
NOD, he stated that he believed arthritis was caused by the 
constant unloading and loading of ammunitions.  He said that 
this would often bring strain to his back, but that he never 
complained during service.  

A March 2007 VA treatment record reflects the Veteran's 
complaints of chronic back pain since 1986. (The report of an 
April 2008 VA examination reflects that he received workers 
compensation for a back injury at work).  On physical 
examination, pain was elicited with hip rotation and back 
extension.  The right knee had limited knee extension with 
crepitance.  The nurse practitioner diagnosed osteoarthritis 
of the knee and noted that an X-ray of the knee should be 
considered to establish a baseline.  The nurse practitioner 
also diagnosed chronic low back pain likely from advanced 
DDD.  

In sum, the evidence does not reflect that the Veteran had 
arthritis during service or within one year following 
discharge.  The Board acknowledges the Veteran's assertions 
that his records from sick bay appear to be missing from his 
claims file.  The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In this case, however, the 
Board notes that the Veteran claimed he never complained 
about back pain during service and his April 1970 discharge 
physical does not show any arthritis or other abnormalities 
involving the spine or right knee.  So even if the Veteran is 
given the benefit-of-the-doubt on the question of whether he 
had occasional in-service back and knee strain/pain during 
service, the medical evidence reflects no chronic 
disabilities at discharge or for many years thereafter.  
Moreover, there is no medical evidence of a relationship 
between these problems and service upon which to predicate a 
grant of service connection.

In this case, even assuming the Veteran has arthritis of the 
right knee and spine (diagnoses which have not been confirmed 
by X-ray), the medical evidence reflects his right knee and 
back pain began many years after he was discharged from 
service.   According the Veteran's own statements, his back 
pain began in 1986 after a work-related injury, and the first 
documented medical evidence of a right knee problem is in 
March 2007-almost 37 years after service.  The Board points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In sum, there is no medical evidence or opinion even 
suggesting a relationship between these problems and military 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the appellant currently experiences arthritis which can be 
related to his period of military service.
B.  An Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).

In June 2005, the Veteran filed a claim for service 
connection for PTSD.  In September 2005, the RO requested 
that the Veteran provide information pertaining to his PTSD 
stressors, but he did not respond to this letter.  In his 
April 2006 NOD, he said that he had never been diagnosed with 
PTSD but believed his military service brought him many fears 
and stress.  He said that although he was never involved in 
combat, his ship was as much a target as any infantryman on 
land and that he lay awake at nights worrying about 
bombardment.  In a January 2007 statement, the Veteran stated 
that during military service, he was often scared, had 
nightmares, and worked under constant stress.  He said he 
recalled one incident in which a helicopter crashed in the 
water next to the aircraft carrier.  He also said that he was 
subjected to racist remarks from other crewmembers and that 
he worked with ammunitions, which was very stressful.

A March 2007 VA mental health outpatient note reflects that 
the Veteran complained of depression, problems in his 
marriage, chronic pain, and financial difficulties.  He said 
that during military service, he was often picked on and 
called names.  He said that he had no combat exposure.  On 
objective mental evaluation, his mood was depressed and his 
affect was tearful.  The diagnosis was major depression, 
severe, with psychotic features.  The Veteran denied having 
any experience that was so frightening, horrible, or 
upsetting that, in the past month he had any nightmare about 
it; thought about it when he did not want to; tried hard not 
to think about it; went out of his way to avoid situations 
that remind him of it; was constantly on guard, watchful, or 
easily startled; or felt numb or detached from others, 
activities, or his surroundings.  The PTSD screening was 
reported as negative.

The medical evidence does not reflect a diagnosis of PTSD.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, medical evidence does not 
establish a current diagnosis of PTSD upon which to predicate 
a grant of service connection, there can be no valid claim 
for this particular disability.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

The Board's analysis, however, does not end here.  As the 
Court found in Clemons, the Board must consider the Veteran's 
claim in light of the reported symptoms and medical evidence.  
Clemons, 23 Vet. App. at 5.  Here, the Veteran has reported 
symptoms involving depression and has been diagnosed with 
major depression with psychotic features.  Therefore, the 
Board must consider entitlement to service connection for 
this mental health disability as well as for PTSD.

The Veteran's STRs are unremarkable for any complaint, 
treatment, or diagnoses of depression during service.  The 
report of his April 1970 discharge physical indicates that 
his psychiatric evaluation was normal.  The first documented 
medical evidence of major depression is the March 2007 VA 
treatment record-almost 37 years after military service.  As 
mentioned, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson, 230 F.3d at 1333.  In 
sum, there is no medical evidence or opinion even suggesting 
a relationship between major depression (or any other 
psychiatric disorder) and military service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical evidence or opinion.

Again, an additional VA examination is not required as the 
evidence already of record fails to indicate that that any 
present psychiatric condition is related to the Veteran's 
tour of active duty. 38 C.F.R. § 3.159.


C.  Bilateral Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are due to noise exposure during service.  
Specifically, he asserts that he was exposed to noise while 
assigned to the flight deck of the U.S.S. Hornet.  In 
addition, he has said that he was exposed to noise from 
machinery, aircraft, and artillery.  His DD 214 indicates 
that his military occupational specialty (MOS) was an 
electrician and he service with the U.S. Navy on the U.S.S. 
Hornet (an aircraft carrier).  

Initially, the Board notes that the Veteran's STRs reflect no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus during service.  The reports of the Veteran's August 
1968 enlistment physical and April 1970 discharge physical 
reflect that whispered voice tests were 15/15, bilaterally, 
which indicate normal hearing. Unfortunately, no audiometric 
tests were conducted in connection with his enlistment and 
discharge examinations.  

An October 2004 record from PacifiCare notes that the Veteran 
complained of hearing loss and tinnitus and was referred for 
an audiology evaluation.  A November 2004 record of 
audiometric testing at Audiological Associates reflects that 
the Veteran's pure tone thresholds, in decibels, were as 
follows:




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
45
55
60
95
95
Left
40
45
65
85
95


Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that the results had elements of both 
conductive and sensorineural loss.  

A November 2006 record of audiometric testing at Ross Hearing 
Aids reflects the Veteran's pure tone thresholds, in 
decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
10
20
25
40
Left
20
10
20
30
45


The examiner, Ms. Ross, Board Certified in Hearing Instrument 
Sciences (BC-HIS), noted that the Veteran had noise exposure 
during military service from machinery, aircraft, and 
artillery.  She further stated that the Veteran did not 
report significant post-service noise exposure, a family 
history of hearing loss, or ear infections.  She opined that 
the Veteran's hearing loss and tinnitus were "as likely as 
not related to noise exposure experienced during his military 
service."  

The report of an April 2008 VA audiology examination reflects 
that the Veteran stated that he had significant noise 
exposure during military service.  Post-service, he said he 
worked at a ship repair facility and was not exposed to 
significant occupational noise.  He said he could not 
remember when tinnitus started or whether it was unilateral 
or bilateral.  On audiometric testing, the Veteran's pure 
tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
35
45
60
Left
35
30
50
55
60


Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  The 
examiner stated that the results were consistent with 
sensorineural hearing loss, bilaterally.  

The VA examiner, a Doctor of Audiology, opined that the 
whispered voice tests conducted during military service were 
not valid for determining hearing loss.  The VA examiner 
stated that the Veteran could have had significant hearing 
loss and still have had normal results on whispered voice 
test.  The VA examiner opined that tinnitus was less likely 
as not the result of acoustic trauma in service because the 
Veteran could not state when the tinnitus began and there was 
no evidence of complaints of tinnitus during military 
service.  With regard to bilateral hearing loss, the VA 
examiner stated that he could not give an opinion without 
resorting to speculation and that it was not possible to 
accurately distinguish the relative contribution of acoustic 
trauma during military service from the contribution of aging 
or other health conditions.  The VA examiner stated that the 
only way to make this determination would be to have serial 
audiograms available, which, unfortunately, is not the case 
here.  

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And, at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, Ms. Ross's records note that she was Board 
Certified in Hearing Instrument Sciences.  The April 2008 VA 
examiner, however, noted that Ms. Ross was not a licensed 
audiologist according to the Guam Board of Allied Health.  
Although Ms. Ross's qualifications may be less than the VA 
examiner's (a Doctor in Audiology), her medical opinion still 
has probative value and can not be fully discounted.  
Nonetheless, because of the VA examiner's expertise in this 
specific area of medicine, his medical opinion carries more 
probative weight.  

With regard to tinnitus, in the Veteran's April 2006 NOD, he 
said that ringing in his ears was a constant problem while he 
was on active duty.  The VA examiner opined that the 
Veteran's tinnitus was less likely than not related to 
service and noted that the Veteran could not remember when 
tinnitus began.  Ms. Ross stated that the tinnitus was as 
likely as not related to military service, but did not 
provide a rationale and did not state when tinnitus began.  
The Board finds the VA examiner's opinion more probative.  In 
this regard, the Veteran's statements regarding the onset of 
tinnitus have been inconsistent and not credible.  The 
contemporaneous medical record contains no findings of 
tinnitus until October 2004, almost 34 years after service.  
The negative contemporaneous record is more probative than 
the Veteran's contentions made many years after the events in 
question and in the course of his claim for compensation.  
See Maxson, 230 F.3d at 1333 (holding that the absence of 
contemporaneous evidence of treatment for a claimed 
disability for many years after service could serve as 
determinative evidence against the claim).  For these reasons 
the Board finds that the VA examiner's opinion is more 
probative and the criteria for service connection for 
tinnitus have not been met.

With regard to hearing loss, the Board notes that the 
audiometric results reflect that the Veteran currently has 
bilateral hearing loss to an extent recognized as a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
remaining question, however, is whether the bilateral hearing 
loss is as likely as not related to his military service.  In 
this regard, the VA examiner was unable to provide an opinion 
without resorting to speculation and Ms. Ross provided a 
positive nexus opinion.  The Board notes that for the 
purposes of establishing entitlement to service connection, 
knowledge of the exact contribution of each potential cause 
of the Veteran's hearing loss (military service, occupational 
noise, aging, etc.) is not necessary.  And significantly, the 
VA examiner did not rule out acoustic trauma during military 
service as a cause of the Veteran's hearing loss or state 
that it was less likely the cause.  On the other hand, Ms. 
Ross opined that the hearing loss was "as likely as not" 
related to military service.  Ms. Ross's opinion, while not 
definitive, has been expressed in terms sufficient to permit 
application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances of this case, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for hearing loss are met.

D.  All Claims Herein Denied

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current 
disability, or a nexus between a current disability and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for arthritis, for an acquired psychiatric 
disorder (to include PTSD), and for tinnitus must be denied.  
In arriving at the decision to deny these claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as either no competent, probative 
evidence supports the claim or the most persuasive, probative 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for arthritis is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


